ORDER
PER CURIAM.
Joel Chaney, Defendant, appeals from judgment entered on a jury verdict finding him guilty of two counts of assault in the first degree, in violation of Section 565.050, RSMo, and two counts of armed criminal action in violation of Section 571.015, RSMo. He was sentenced to a term of imprisonment of eighteen years to be served concurrently.
*249We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 30.25(b).